EXHIBIT 99.1 Washington Banking Company Earns $1.7 Million in 3Q09 OAK HARBOR, WA  October 22, 2009  Washington Banking Company (NASDAQ: WBCO), the holding company for Whidbey Island Bank, today reported another profitable quarter with consistent core deposit growth, strong capital ratios and efficient operations. Income available to common shareholders totaled $1.3 million, or $0.13 per diluted share, in the quarter ended September 30, 2009, compared to $818,000, or $0.09 per diluted common share, in the preceding quarter, and $1.9 million, or $0.20 per diluted common share, in the third quarter a year ago. For the first nine months of 2009, Washington Bankings net income available to common shareholders was $3.3 million, or $0.35 per diluted common share, compared to $6.7 million, or $0.70 per diluted common share in the first nine months of 2008. Year-to-date, preferred dividend payments totaled $1.2 million and there were no preferred dividends paid in 2008. Our third quarter profits remain solid and consistent, despite the difficult economic environment, said Jack Wagner, President and CEO. We are attracting core deposits and continuing to meet the lending needs of our customers. Our asset quality remains good and we continue to build reserves. I am extremely pleased with the ongoing efforts of our staff, which enable us to post these positive results during such trying times. Conference Call Information Management will host a conference call tomorrow, October 23, 2009, at 10:00 a.m. PDT (1:00 p.m. EDT) to discuss the results. The call will also be broadcast live via the internet at www.wibank.com. Investment professionals and all current and prospective shareholders are invited to access the live call by dialing 480-629-9772 using Call ID #4166810 at 10:00 a.m. PDT. To listen to the call online, either live or archived, visit the Investor Relations page of Whidbey Island Banks website at www.wibank.com. The replay will be available at (303) 590-3030, using access code #4166810, where it will be archived for ninety days. Third Quarter 2009 Financial Highlights (September 30, 2009 compared to September 30, 2008) Capital ratios again exceeded the regulatory requirements for well-capitalized institutions, with Tier 1 Capital to risk-adjusted assets of 15.03% compared to 11.81%. Tangible common equity to tangible assets stood at 8.82%% compared to 8.66% a year earlier. Asset quality continues to be better than average for the region and the nation with nonperforming assets to total assets at 0.85%, up from 0.50%. (SNLs Bank & Thrift Index institutions averaged 1.37% in June and SNL peer institutions averaged 2.39% as of June 30, 2009) Loan loss reserves increased to 1.95% of total loans, up 55 basis points year-over-year. The provision for loan losses was $2.5 million in the third quarter, bringing year-to-date provisions to $8.0 million. Pretax pre-provision income grew 5% in the quarter and 26% year-over-year to $4.9 million compared to $4.7 million in the second quarter and $3.9 million a year ago. Total loans were $816 million, slightly down from $823 million. Book value per common share increased 7% to $8.87 compared to $8.32. Deposits increased 4% to $812 million with noninterest-bearing demand deposits up 16% year-over-year. WBCO  3Q09 Profits October 22, 2009 Page 2 Whidbey Island Bank remains the No.1 bank in deposits in Island County, with its market share rising to 45.5% of deposits in the county as of June 2009. Credit Quality Our loan portfolio is performing well on a comparative basis, but continues to be hampered by overall weak economic fundamentals, said Joe Niemer, Chief Credit Officer. Nonperforming loans were down by $4.3 million from last quarter and $709,000 from a year ago; however, other real estate owned (OREO) increased by $2.4 million quarter-over-quarter as nonaccrual loans moved through the collection process. While our credit quality remains above average by current industry standards, we continue to have concerns about the ongoing economic factors and their impact on our borrowing customers and our loan portfolio metrics. Washington Bankings nonperforming assets totaled $8.2 million, or 0.85% of total assets at September 30, 2009, compared to $10.1 million, or 1.08% of total assets at June 30, 2009, and $4.6 million, or 0.50% of total assets, a year ago. Nonperforming assets consist of nonaccrual loans, accruing loans 90 days or more past due, restructured loans and OREO. We continue to see stress in our construction and land development loans, which total about 14% of the loan portfolio, Niemer continued. Consequently, we are continuing to build reserves. Net charge-offs in the third quarter were $1.4 million, or 67 basis points of average loans on an annualized basis, compared to $1.2 million, or 57 basis points of average loans for the same quarter a year ago. Year-to-date, net charge-offs were $4.3 million, or 70 basis points of average loans, compared to $2.8 million, or 46 basis points for average loans in the first nine months of 2008. Net charge-offs in the indirect lending portfolio were $449,000 in the third quarter, compared to $228,000 in the second quarter, and $527,000 in the third quarter a year ago. Year-to-date, indirect net charge-offs were $1.1 million or 1.41% of average indirect loans, compared to $932,000, or 1.12% of indirect loans in the first nine months of 2008. Boosted by the $8.0 million provision for loan losses booked in the first nine months of 2009, the allowance for loan losses increased to $15.9 million, or 1.95% of total loans at quarter end, compared to $11.5 million, or 1.40% at September 30, 2008. Capital Washington Bankings capital ratios were very strong at the end of the third quarter, which included the $26.4 million raised from the sale of preferred shares to the U.S. Treasury in January of this year. Tier 1 capital ratio was 15.03% up from 14.99% at June 30, 2009, and 11.81% a year ago. The total risk-based capital ratio was 16.29% at September 30, 2009, compared to 16.25% at June 30, 2009, and 13.06% at September 30, 2008. All regulatory ratios continue to exceed the well-capitalized requirements established by regulators. Washington Bankings tangible common equity at quarter end was equal to 8.82% of total assets. Balance Sheet At September 30, 2009, total assets increased 5% to $960 million compared to $912 million a year ago. Total net loans decreased 1% to $800 million from $812 million a year ago and $806 million at the end of the second quarter of 2009. Total deposits were up 3% in the quarter and 4% year-over-year at $812 million at September 30, 2009, compared to $788 million at the end of June and $784 million a year ago. Noninterest-bearing demand deposits increased 16% year-over-year, now representing 13% of total deposits. Year-over-year, money market accounts decreased 1% and now comprise 19% of total deposits. Time deposits also declined 1% to $369 million and accounted for 45% of total deposits with a very small component of brokered deposits. Our deposit market remains competitive, and we are delighted with the continuing strength in attracting new accounts in our region, said Rick Shields, WBCO  3Q09 Profits October 22, 2009 Page 3 Chief Financial Officer. We believe building core deposits is in our best interest over time, even though deposit rates here in the Northwest are higher than in some other markets. While we could actually increase our margin, short term, by relying on brokered funding, we prefer to build relationships with our local clientele for the long run. Core deposits, excluding brokered CDs and time deposits over $100,000 represent 76% of all deposits, up from 74% a year ago. Retained earnings increased 7% to $48.6 million, bringing common shareholder equity to $8.87 per share at September 30, 2009, compared to $8.32 per share a year ago. Including the $26.4 million capital infusion from the preferred shares issued to the U.S. Treasury, total shareholders equity was $109.6 million. Operating Results Bolstered by premiums received from loan sales and new account fees, revenue (fully tax equivalent) was $12.5 million in the third quarter of 2009, compared to $12.0 million for the second quarter and $11.6 million a year ago. Net interest income, before the provision for loan losses, grew 9% to $10.4 million in the third quarter from $9.6 a year ago and increased 6% from the linked quarter of $9.8 million. Year-to-date revenue increased 5% to $36.0 million from $34.1 million in the first nine months a year ago. Net interest income before provision for loan losses increased 4% to $29.6 million from $28.5 million a year ago. Noninterest income totaled $1.8 million in the third quarter, down 11% from $2.1 million in the preceding quarter and down 1% from $1.8 million a year ago. Residential mortgage volumes are beginning to taper off, as expected, as the refinancing wave recedes, Shields noted. Year-to-date, noninterest income grew 12% to $5.9 million from $5.3 million in the first nine months of 2008. Washington Bankings net interest margin was 4.72% in the third quarter of 2009, up 15 basis points from the second quarter and 8 basis points from the year ago quarter. Year-to-date, the net interest margin was 4.60% down from 4.62% in the like period a year ago. Third quarter noninterest expense was up 3% in the quarter and down 3% year-over-year primarily related to the higher FDIC premiums, increased costs for OREO management and higher occupancy expenses from our new administration facilities. Operating expenses were $7.4 million in the third quarter compared to $7.2 million in the second quarter and $7.6 million in the third quarter a year ago. For the first nine months of 2009, noninterest expense was $21.1 million, up 2% from $20.8 million in the first nine months of 2008. The efficiency ratio during the third quarter of 2009 was 59.20%, compared to 59.72% reported in the linked quarter, and 65.26% a year ago. Year-to-date, the efficiency ratio improved to 58.70% compared to 60.94% in the first nine months of 2008. Return on average assets and return on average common equity were 0.70% and 5.95%, respectively, for the third quarter of 2009 and 0.65% and 5.34%, respectively, for the first nine months of 2009. ABOUT WASHINGTON BANKING COMPANY Washington Banking Company is a bank holding company based in Oak Harbor, Washington, that operates Whidbey Island Bank, a state-chartered full-service commercial bank. Founded in 1961, Whidbey Island Bank provides various deposit, loan and investment services to meet customers financial needs. Whidbey Island Bank operates 18 full-service branches located in five counties in Northwestern Washington. In June 2009, Washington Banking was added to the Russell 2000 Index, a subset of the Russell 3000 Index. Both indices are widely used by professional money managers as benchmarks for investment strategies. www.wibank.com WBCO  3Q09 Profits October 22, 2009 Page 4 This news release may contain forward-looking statements that are subject to risks and uncertainties. These forward-looking statements describe management's expectations regarding future events and developments such as future operating results, growth in loans and deposits, credit quality and loan losses, and continued success of the Companys business plan. Readers should not place undue reliance on forward-looking statements, which reflect managements views only as of the date hereof. The words anticipate, expect, will, believe, and words of similar meaning are intended, in part, to help identify forward-looking statements. Future events are difficult to predict, and the expectations described above are subject to risk and uncertainty that may cause actual results to differ materially. In addition to discussions about risks and uncertainties set forth from time to time in the Companys filings with the Securities and Exchange Commission, factors that may cause actual results to differ materially from those contemplated in these forward-looking statements include, among others: (1) local and national general and economic condition; (2) changes in interest rates and their impact on net interest margin; (3) competition among financial institutions; (4) legislation or regulatory requirements; and (5) the ability to realize the efficiencies expected from investment in personnel and infrastructure. Washington Banking Company does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements were made. Any such statements are made in reliance on the safe harbor protections provided under the Securities Exchange Act of 1934, as amended. WBCO  3Q09 Profits October 22, 2009 Page 5 CONSOLIDATED BALANCE SHEETS (unaudited) Three One ($ in thousands except per share data) September 30, June 30, Month September 30, Year Change Change Assets Cash and Due from Banks $ 16,699 $ 22,403 -25 % $ 19,202 -13 % Interest-Bearing Deposits with Banks 132 1,275 -90 % 451 -71 % Fed Funds Sold 25,365 12,395 105 % 17,410 46 % Total Cash and Cash Equivalents 42,196 36,073 17 % 37,063 14 % Investment Securities Available for Sale 56,204 31,740 77 % 10,781 421 % FHLB Stock 2,430 2,430 0 % 2,880 -16 % Loans Held for Sale 2,951 4,385 -33 % 995 197 % Loans Receivable 816,316 820,776 -1 % 823,089 -1 % Less: Allowance for Loan Losses (15,882 ) (14,770 ) 8 % (11,488 ) 38 % Loans, Net 800,434 806,006 -1 % 811,601 -1 % Premises and Equipment, Net 25,649 25,527 0 % 24,476 5 % Bank Owned Life Insurance 17,134 17,028 1 % 16,750 2 % Other Real Estate Owned 5,012 2,599 93 % 669 649 % Other Assets 7,656 8,865 -14 % 7,247 6 % Total Assets $ $ 3 % $ 5 % Liabilities and Shareholders' Equity Deposits: Noninterest-Bearing Demand $ 104,761 $ 103,226 1 % $ 90,183 16 % NOW Accounts 134,190 130,877 3 % 121,503 10 % Money Market 156,582 146,115 7 % 157,614 -1 % Savings 47,172 44,766 5 % 41,645 13 % Time Deposits 369,313 362,640 2 % 372,796 -1 % Total Deposits 812,018 787,624 3 % 783,741 4 % FHLB Overnight Borrowings - - 100 % - 100 % Other Borrowed Funds 10,000 10,000 0 % 20,000 -50 % Junior Subordinated Debentures 25,774 25,774 0 % 25,774 0 % Other Liabilities 2,282 3,329 -31 % 3,964 -42 % Total Liabilities 850,074 826,727 3 % 833,479 2 % Shareholders' Equity: Preferred Stock, no par value, 26,380 shares authorized Series A (Liquidation preference $1,000 per shares); issued and outstanding 26,380 at 9/30/09 and 6/30/09 and 24,911 24,827 0 % - 100 % none in 2008. Common Stock (no par value) Authorized 13,679,757 Shares: Issued and Outstanding 9,547,946 at 9/30/2009, 9,538,899 at 6/30/09 and 9,488,101 at 9/30/08 35,502 35,456 0 % 33,384 6 % Retained Earnings 48,632 47,527 2 % 45,513 7 % Other Comprehensive Income 547 116 371 % 86 -538 % Total Shareholders' Equity 109,592 107,926 2 % 78,983 39 % Total Liabilities and Shareholders' Equity $ $ 3 % $ 5 % WBCO  3Q09 Profits October 22, 2009 Page 6 CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Quarter Ended Quarter Ended Three Quarter Ended One ($ in thousands, except per share data) September 30, June 30, Month September 30, Year Change Change Interest Income Loans $ 13,538 $ 13,244 2 % $ 14,432 -6 % Taxable Investment Securities 191 141 36 % 88 116 % Tax Exempt Securities 130 95 38 % 51 156 % Other 18 8 131 % 6 209 % Total Interest Income 13,877 13,488 3 % 14,577 -5 % Interest Expense Deposits 3,201 3,386 -5 % 4,411 -27 % Other Borrowings 94 114 -18 % 276 -66 % Junior Subordinated Debentures 139 180 -23 % 286 -51 % Total Interest Expense 3,434 3,680 -7 % 4,973 -31 % Net Interest Income 10,443 9,808 6 % 9,604 9 % Provision for Loan Losses 2,500 3,000 -17 % 1,075 133 % Net Interest Income after Provision for Loan Losses 7,943 6,808 17 % 8,529 -7 % Noninterest Income Service Charges and Fees 909 853 7 % 708 28 % Electronic Banking Income 376 348 8 % 356 5 % Investment Products 38 161 -77 % 93 -59 % Bank Owned Life Insurance Income 106 112 -5 % 11 867 % Income from the Sale of Loans 138 301 -54 % 36 283 % SBA Premium Income 49 16 218 % 50 -1 % Other Income 232 282 -18 % 621 -63 % Total Noninterest Income 1,848 2,073 -11 % 1,875 -1 % Noninterest Expense Compensation and Employee Benefits 3,638 3,437 6 % 3,940 -8 % Occupancy and Equipment 1,099 1,071 3 % 944 16 % Office Supplies and Printing 198 207 -4 % 162 22 % Data Processing 141 146 -4 % 155 -9 % Consulting and Professional Fees 228 211 8 % 107 113 % FDIC Premiums 283 676 -58 % 119 137 % OREO & Reposssion Expenses 346 267 30 % 136 154 % Other 1,445 1,172 23 % 2,014 -28 % Total Noninterest Expense 7,378 7,187 3 % 7,578 -3 % Income Before Income Taxes 2,413 1,694 42 % 2,825 -15 % Provision for Income Taxes 740 463 60 % 921 -20 % Net Income 1,673 1,231 36 % 1,904 -12 % Preferred dividends 414 413 0 % - 100 % Net Income Available to Common Shareholders $ 1,259 $ 818 54 % $ 1,904 -34 % Earnings per Common Share Net Income per Share, Basic $ 0.13 $ 0.09 44 % $ 0.20 -35 % Net Income per Share, Diluted $ 0.13 $ 0.09 44 % $ 0.20 -35 % Average Number of Common Shares Outstanding 9,532,000 9,530,000 9,473,000 Fully Diluted Average Common and Equivalent Shares Outstanding 9,554,000 9,552,000 9,518,000 WBCO  3Q09 Profits October 22, 2009 Page 7 CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Nine Months Ended One ($ in thousands, except per share data) September 30, Year Change Interest Income Loans $ 39,782 $ 44,176 -10 % Taxable Investment Securities 468 294 59 % Tax Exempt Securities 292 153 91 % Other 28 14 100 % Total Interest Income 40,570 44,637 -9 % Interest Expense Deposits 10,106 14,247 -29 % Other Borrowings 341 939 -64 % Junior Subordinated Debentures 543 975 -44 % Total Interest Expense 10,990 16,161 -32 % Net Interest Income 29,580 28,476 4 % Provision for Loan Losses 7,950 3,150 152 % Net Interest Income after Provision for Loan Losses 21,630 25,326 -15 % Noninterest Income Service Charges and Fees 2,620 2,145 22 % Electronic Banking Income 1,034 1,017 2 % Investment Products 368 260 41 % Bank Owned Life Insurance Income 312 233 34 % Income from the Sale of Loans 708 177 300 % SBA Premium Income 83 239 -65 % Other Income 800 1,236 -35 % Total Noninterest Income 5,925 5,307 12 % Noninterest Expense Compensation and Employee Benefits 10,499 11,729 -10 % Occupancy and Equipment 3,203 2,796 15 % Office Supplies and Printing 577 402 44 % Data Processing 418 469 -11 % Consulting and Professional Fees 717 469 53 % FDIC Premiums 1,106 324 242 % OREO & Reposssion Expenses 829 364 128 % Other 3,763 4,235 -11 % Total Noninterest Expense 21,112 20,788 2 % Income Before Income Taxes 6,443 9,846 -35 % Provision for Income Taxes 1,965 3,183 -38 % Net Income 4,478 6,663 -33 % Preferred dividends 1,185 - 100 % Net income available to common shareholders $ 3,292 $ 6,663 -51 % Earnings per Common Share Net Income per Share, Basic $ 0.35 $ 0.70 -50 % Net Income per Share, Diluted $ 0.35 $ 0.70 -50 % Average Number of Common Shares Outstanding 9,519,000 9,457,000 Fully Diluted Average Common and Equivalent Shares Outstanding 9,541,000 9,514,000 WBCO  3Q09 Profits October 22, 2009 Page 8 ASSET QUALITY (unaudited) Quarter Ended Quarter Ended Quarter Ended Nine Months Ended ($ in thousands, except per share data) September 30, June 30, September 30, September 30, Allowance for Loan Losses Activity: Balance at Beginning of Period $ 14,770 $ 13,323 $ 11,585 $ 12,250 $ 11,126 Indirect Loans: Charge-offs (650 ) (482 ) (638 ) (1,781 ) (1,332 ) Recoveries 201 254 111 660 399 Indirect Net Charge-offs (449 ) (228 ) (527 ) (1,121 ) (932 ) Other Loans: Charge-offs (1,540 ) (1,508 ) (798 ) (4,180 ) (2,231 ) Recoveries 601 183 153 983 375 Other Net charge-offs (939 ) (1,325 ) (645 ) (3,197 ) (1,856 ) Total Net Charge-offs (1,388 ) (1,553 ) (1,172 ) (4,318 ) (2,788 ) Provision for loan losses 2,500 3,000 1,075 7,950 3,150 Balance at End of Period $ Net Charge-offs to Average Loans: Indirect Loans Net Charge-Offs, to Avg Indirect Loans, Annualized 1.69 % 0.86 % 1.89 % 1.41 % 1.12 % Other Loans Net Charge-Offs, to Avg Other Loans, Annualized 0.52 % 0.74 % 0.36 % 0.60 % 0.35 % Net Charge-offs to Average Total Loans 0.67 % 0.75 % 0.57 % 0.70 % 0.46 % September 30, June 30, September 30, Nonperforming Assets Nonperforming Loans $ 3,179 $ 7,478 $ 3,888 Other Real Estate Owned 5,012 2,599 669 Total Nonperforming Assets $ $ $ Nonperforming Loans to Loans 0.39 % 0.91 % 0.47 % Nonperforming Assets to Assets 0.85 % 1.08 % 0.50 % Allowance for Loan Losses to Nonperforming Loans 499.60 % 197.52 % 295.46 % Allowance for Loan Losses to Loans 1.95 % 1.80 % 1.40 % Loan Composition Commercial 90,919 $ 95,935 $ 93,821 Real Estate Mortgages One-to-Four Family Residential 55,914 57,414 55,984 Commercial 354,449 346,322 325,314 Real Estate Construction One-to-Four Family Residential 73,409 79,494 104,505 Commercial 38,226 39,183 45,147 Consumer Indirect 105,358 104,178 110,239 Direct 95,449 95,652 85,321 Deferred Fees 2,592 2,598 2,758 Total Loans $ $ $ Time Deposit Composition Time Deposits $100,000 and more 157,071 160,253 193,185 All other time deposits 175,300 174,556 167,731 Brokered Deposits CDARS (Certificate of Deposit Account Registry Service) 29,443 20,331 1,880 Non-CDARS 7,500 7,500 10,000 Total Time Deposits $ $ $ (1) Excludes Loans Held for Sale. (2) Nonperforming loans includes nonaccrual loans plus accruing loans 90 or more days past due. WBCO  3Q09 Profits October 22, 2009 Page 9 FINANCIAL STATISTICS (unaudited) Quarter Ended Quarter Ended Quarter Ended Nine Months Ended ($ in thousands, except per share data) September 30, June 30, September 30, September 30, Revenues $ 12,462 $ 12,035 $ 11,613 $ 35,969 $ 34,109 Averages Total Assets $ 946,723 $ 929,932 $ 889,483 $ 926,747 $ 886,930 Loans and Loans Held for Sale 821,375 830,591 820,425 825,871 818,210 Interest Earning Assets 892,075 874,827 835,704 872,818 833,509 Deposits 799,179 773,037 748,375 774,518 742,702 Shareholders' Equity $ 83,988 $ 83,677 $ 78,084 $ 82,427 $ 76,191 Financial Ratios Return on Average Assets, Annualized 0.70 % 0.53 % 0.85 % 0.65 % 1.00 % Return on Average Common Equity, Annualized 5.95 % 3.92 % 9.70 % 5.34 % 11.68 % Efficiency Ratio 59.20 % 59.72 % 65.26 % 58.70 % 60.94 % Yield on Earning Assets 6.25 % 6.26 % 7.00 % 6.29 % 7.21 % Cost of Interest Bearing Liabilities 1.87 % 2.06 % 2.77 % 2.05 % 3.02 % Net Interest Spread 4.38 % 4.20 % 4.24 % 4.24 % 4.18 % Net Interest Margin 4.72 % 4.57 % 4.64 % 4.60 % 4.62 % Tangible Book Value Per Share $ 8.87 $ 8.71 $ 8.32 Tangible Common Equity/Tangible Assets 8.82 % 8.89 % 8.66 % September 30, June 30, September 30, Regulatory Requirements Adequately- Well - capitalized capitalized Period End Total Risk-Based Capital Ratio - Consolidated 16.29 % 16.25 % 13.06 % 8.00 % N/A Tier 1 Risk-Based Capital Ratio - Consolidated 15.03 % 14.99 % 11.81 % 4.00 % N/A Tier 1 Leverage Ratio - Consolidated 14.16 % 14.28 % 11.68 % 4.00 % N/A Total Risk-Based Capital Ratio - Whidbey Island Bank 16.09 % 16.11 % 12.97 % 8.00 % 10.00 % Tier 1 Risk-Based Capital Ratio - Whidbey Island Bank 14.83 % 14.86 % 11.72 % 4.00 % 6.00 % Tier 1 Leverage Ratio - Whidbey Island Bank 14.04 % 14.15 % 11.58 % 4.00 % 5.00 % (1) Revenues is the fully tax-equivalent net interest income before provision for loan losses plus noninterest income. (2) Fully tax-equivalent is a non-GAAP performance measurement that management believes provides investors with a more accurate picture of the net interest margin, revenues and efficiency ratio for comparative purposes. The calculation involves grossing up interest income on tax-exempt loans and investments by an amount that makes it comparable to taxable income. (3) Return on average common equity is adjusted for preferred stock dividends. (4) Capital ratios for the most recent period are an estimate pending filing of the Company's regulatory reports.
